Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 9-13, drawn to a method programmed in a non-transitory memory of a device, comprising: generating an optical mark….; calibrating an optical mark….; generating a portion of optical mark…; encoding portion of optical mark…; orienting optical mark…; displaying optical mark…. classified in H04L63/0838.
II.	Claims 14-24, drawn to a method programmed in a non-transitory memory of a device, comprising: recognizing an optical mark….; detecting an optical mark….; authenticating an online identity…. classified in G06Q 20/385.
III	Claims 25-29, drawn to a device, comprising: a processor…; a non-transitory memory…; generating an optical mark…; displaying optical mark…; receiving authentication…; displaying on the device screen a visual indication…. classified in G06Q 20/38215.
Inventions I, and II, are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable (MPEP § 806.05 (c).  In the instant case, invention I has separate utility such as a method programmed in a non-transitory memory of a device, comprising: generating an optical mark….; calibrating an optical mark….; generating a portion of optical mark…; encoding portion of optical mark…; orienting optical mark…; displaying optical mark…. Invention II has separate utility such as a method programmed in a non-transitory memory of a device, comprising: recognizing an optical mark….; detecting an optical mark….; authenticating an online identity…. 
Furthermore the combination of group I and II, as claimed does not require the particulars of the subcombination as claimed because a method ….comprising: a non-transitory memory of a device, comprising: generating an optical mark….; calibrating an optical mark….; generating a portion of optical mark…; encoding portion of optical mark…; orienting optical mark…; displaying optical mark…. could be accomplished or performed without necessary need for detecting the optical mark using registration mark and the calibration region by identifying and assigning values to the plurality of segments… and authenticating an online identity for a client based on optical code of the optical mark and based on the on-line identity of the client…., as required in invention II.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason applies: the inventions require different fields of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Inventions I, and III, are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable (MPEP § 806.05 (c).  In the instant case, invention I has separate utility such as a method programmed in a non-transitory memory of a device, comprising: generating an optical mark….; calibrating an optical mark….; generating a portion of optical mark…; encoding portion of optical mark…; orienting optical mark…; displaying optical mark…. Invention III has separate utility such as a device, comprising: a processor…; a non-transitory memory…; generating an optical mark…; displaying optical mark…; receiving authentication…; displaying on the device screen a visual indication….
Furthermore the combination of group I and III, as claimed does not require the particulars of the subcombination as claimed because a method ….comprising: a non-transitory memory of a device, comprising: generating an optical mark….; calibrating an optical mark….; generating a portion of optical mark…; encoding portion of optical mark…; orienting optical mark…; displaying optical mark…. could be accomplished or performed without necessary need for receiving…an authentication from a mobile device, wherein the authentication is based on the mobile device scanning the optical mark and displaying on the device screen a visual indication of the authorization of the client to access the web service of the web service provider…., as required in invention III.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason applies: the inventions require different fields of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Inventions II, and III, are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable (MPEP § 806.05 (c).  In the instant case, invention II has separate utility such as a method programmed in a non-transitory memory of a device, comprising: recognizing an optical mark….; detecting an optical mark….; authenticating an online identity…. Invention III has separate utility such as a device, comprising: a processor…; a non-transitory memory…; generating an optical mark…; displaying optical mark…; receiving authentication…; displaying on the device screen a visual indication….
Furthermore the combination of group I and III, as claimed does not require the particulars of the subcombination as claimed because a method programmed in a non-transitory memory of a device, comprising: recognizing an optical mark….; detecting an optical mark….; authenticating an online identity…. could be accomplished or performed without necessary need for receiving…an authentication from a mobile device, wherein the authentication is based on the mobile device scanning the optical mark and displaying on the device screen a visual indication of the authorization of the client to access the web service of the web service provider…., as required in invention III.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason applies: the inventions require different fields of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicants are being afforded the courtesy of a written response due to the complexity of the case.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        August 24, 2022